DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 16 July 2021 have been fully considered but they are not persuasive.

Applicant alleges:
In the May 17 Office Action, the Office provides reasons for modifying Dunko with Toksoz and then for modifying Dunko/Toksoz with Young, but there is no rational connection between the reasons provided and the actual modifications that would be required to arrive at the claimed invention. The Office cites benefits yielded by the secondary references as the reasons why a person of ordinary skill would make the necessary modifications in the Office's obviousness theory, but these benefits are not yielded by the required modifications. Instead, for some benefits, these benefits are negated by other modifications necessary to arrive at the claimed invention. For other benefits, other portions of the secondary references not related to the required modifications yield the benefits. As such, the provided rationales do not actually establish why a person of would have been motivated to combine the prior art in the way claimed, as required by controlling precedent (emphasis added).

Examiner respectfully disagrees.  First, the articulated reasoning detailing why  one of ordinary skill in the art at the time the invention was filed would have recognized and have been motivated to combine Dunko with Toksoz was two-fold; 1) combination would have been predictable and 2) would have provided several desirable benefits, for 
Regarding 1), Applicant does not appear to refute the predictable nature of the combination and assertion that the core elements/hardware would remain the same.  As such, applicant’s argument is insufficient on its face, regardless of the outcome of the arguments as to whether the desirable benefits would be realized through combination, or noted point 2.
Regarding 2), Applicant alleges:
The Office asserts that a person of ordinary skill would have been motivated to modify Dunko with Toksoz "to further enhance the transition to multiple computing devices by including an improved reproduction (e.g., louder and/or higher quality audio output of a media item." May 17 Office Action, pgs. 7-8. While improved reproduction may motivate a person of ordinary skill to form synchrony groups, this benefit is not realized if Dunko were fully modified to arrive at the claimed invention. In particular, improved reproduction created by forming the first synchrony group with the portable playback device during the transition is negated when the portable playback device is removed from the group to complete the transition. In other words, the purported benefit of "improved reproduction" is not yielded by the particular modifications necessary to arrive at the claimed invention. As such, this rationale would not motivate a person of ordinary skill to combine the art in the way claimed, as required.
By not considering the effect of the other elements of the claim on the modification, this rationale is an example of improper piecemeal examination. MPEP § 2141.02. Applicant reminds the Office that "the 'as a whole' instruction in title 35 prevents evaluation of the invention part by part. ... This form of hindsight reasoning, using the invention as a roadmap to find its prior art components, would discount the value of combining various existing features or principles in a new way to achieve a new result - often the very definition of invention." Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014). Here, the claimed invention uses synchrony groups in a new way that does not yield known benefits (e.g., improved reproduction, as taught by Toksoz), but instead yields other improvements.



Applicant further alleges:
Perhaps more egregiously, the Office asserts that a person of ordinary skill would have been motivated to modify Dunko/Toksoz with the features of Young so as to achieve the "added benefits of not having to replace their entire system to get the advantages of new technologies that emerge, and further, proive [sic] a new type of desirable wireless speakers that expand the capabilities of Bluetooth and Wi-Fi." May 17 Office Action, pg. 10. This rationale would purportedly motivate a person of ordinary skill to modify Dunko/Toksoz with the feature of "after forming the second synchrony group, removing the portable playback device from the second synchrony group." The benefit of "a new type of desirable wireless speakers that expand the capabilities of Bluetooth and Wi-Fi" is not yielded by modifying Dunko/Toksoz with the feature of "removing the portable playback device from the second synchrony group" so this benefit would not motivate a person of ordinary skill to make this particular modification. While this benefit may motivate other modifications using other features that would yield such benefits, such modifications are not relevant to establishing that a person of ordinary skill would make this 

Examiner respectfully disagrees.  Similar to the above remarks, the articulated reasoning detailing why one of ordinary skill in the art at the time the invention was filed would have recognized and have been motivated to combine Young with the Dunko and Toksoz combination was a multi-pronged approach 1) inclusion of Young would have been predictable, 2) inclusion of Young would have filled the gaps left by the lack of detail in the connections of the combination of DUnko and Toksoz; and 3) inclusion of Young would have provided several desirable benefits, for example, enabling the system of Young and Dunko the ability to interface with new technologies that emerge by providing a new type of desirable wireless speaker that expand the capabilities of Bluetooth and wifi.
Regarding 1), Applicant does not appear to refute the predictable nature of the combination and assertion that the core elements/hardware would remain the same.  As such, applicant’s argument is insufficient on its face, regardless of the outcome of the arguments as to whether the desirable benefits would be realized through combination, or noted point 2.
Regarding 3), Applicant concludes that:
"a new type of desirable wireless speakers that expand the capabilities of Bluetooth and Wi-Fi" is not yielded by modifying Dunko/Toksoz with the feature of "removing the portable playback device from the second synchrony group"

Examiner respectfully disagrees.  Applicant’s analysis is colored by the operation and arrangement of the features of applicant’s own claimed invention, rather than 
The combination of Young with Dunko/Tksoz does not just operate in a vacuum, performing only one operation, e.g. removal of the portable device from the group.  The combination relies on features that enable this functionally, for instance the features that enable a device joining or leaving, i.e. the GM updating the group list; as well as the features of operation when the GM becomes unavailable.  The integrated functionality of Young does not merely end at the disconnection, but relies on the confluence of the inclusion of these features that enable the joining/leaving.  Thus, these added benefits will be realized in the combination when considered as a whole in order to perform the functionality.  
Further regarding 3), Applicant asserts that:
Looking at the claim as a whole, it is important to recognize that Dunko asserts to solve the problem of playback handover. Dunko, ^ [0014]-[0016]. As such, a person of ordinary skill would not look to other references in an attempt to solve this problem. See In re Rinkevich, 2007-1317 (BPAI, May 29, 2007), p. 9. ("In the instant case, we conclude that a person of ordinary skill in the art having common sense at the time of the invention would not have reasonably looked to [a second reference] to solve a problem already solved by [a first reference]."). Moreover, neither Toksoz nor Young recognize problems in the area of playback handover or any solutions for such problems. Accordingly, the Office has attempted to identify ancillary benefits that would motivate a person of ordinary skill to modify Dunko. However, as discussed above, such benefits are not yielded by the actual modifications to Dunko that would be necessary to arrive at the claimed invention. As such, the rationales provided by the Office lack the required rational connection to the record, and more broadly, fail to show why a person of ordinary skill in the art would be motivated to combine the art in the way claimed, as required.

Examiner respectfully disagrees.  Initially, it is noted that Applicant’s arguments center on an analysis that of “a person of ordinary skill in the art having common sense 
Assuming for the sake of argument that Applicant’s assertions of 1) the primary reference solves “playback handover,” and 2) secondary references do not solve “playback handover,” it cannot be said that this is a situation where one is looking to a secondary reference to solve a problem of the first given that the by Applicant’s own assertions, the solution does not exist in the secondary references.  

Furthermore Applicant’s argument fails to refute that one of ordinary skill in the art reviewing Dunko’s playback handover disclosure would be motivated to further seek to include connection to new and future devices and configurations, which is noted and addressed in Young as presented in the prior action.  The features of Young integrated in the combination of Dunko and Toksoz include the GM, or “group master” functionality (see p9 of the prior action).  Young further notes that the group master functions as a “centralized network access and configuration manager,” para 50.  The benefits asserted in the prior action of enabling new technology are directed to precisely this functionality provided by the GM and addressed in Young detailing the limitations of the prior arts “central” control model system; paras 2 and 3. 

Regarding 2), Applicant concludes that:


Examiner respectfully disagrees and notes it is the loss of the group manager (as acknowledged by Applicant) and its subsequent handling that applied to the mesh (or peer to peer) elements of Tos, which discloses joining, but does not appear to address leaving.  It is, in this instance, common sense that the ability to join suggests leaving, else connection would be permanent, contrary to the nature of a mesh network.  Tos even discusses recognizing devices in “range,” para 42, but does not address what happens when these devices go out of range.  These features are filled in by the disclosure of Young’s “lost” device.

Applicant further alleges:
The combination of Dunko, Toksoz, and Young fails to teach or suggest the features recited by independent claims 1, 9, and 17. For instance, the combination of Dunko, Toksoz, and Young fails to teach or suggest at least the feature of:
"a portable playback device" ... "removing the portable playback device from the first synchrony group to stop playback of the particular audio content by the portable playback device,"
as recited by representative claim 1 (emphasis added). The Office recognized that Dunko and Toksoz are deficient as to this feature and so relied upon Young in attempt to remedy the admitted-deficiencies of 
…
Critically, Young does not teach that the GM performs an action to purposefully remove the GM from the group, so as to teach or suggest "a portable playback device" ... "removing the portable playback device from the first synchrony group," as recited by claim 1. Instead, Young teaches that the GM becomes "lost" for various reasons. Young, The additional ACR feature is then needed to recover from the "lost" state of the GM. Accordingly, in contravention of the Examiner's assertions, a person of ordinary skill would not be taught by Young to have a device remove itself from a group, thereby causing this undesirable "lost" state. Instead, at most, such teachings would instruct a person of ordinary skill to include the ACR feature to recover from a "lost" state.
Moreover, the example conditions under which the GM is lost are not suggestive of the features in claim 1, when considering the removal feature in the context of claim 1 as a whole, as required. See MPEP § 2141.02. Young teaches that the GM can become lost "because the GM was powered down, switched to another group, or became otherwise unavailable." Young, fJ[ [0101]. While the GM may be considered no longer in the group when it is lost, this removal is a side effect of another operation ("powered down" or "switched to another group") or issue ("otherwise unavailable"), rather than an explicit function performed "to stop playback of the particular audio content by the portable playback device" as part of "transitioning the playback session from the portable playback device to the identified one or more target playback devices" (emphasis added). For this reason, Young does not teach the GM removing itself in the manner recited by claim 1 and deficient in Dunko and Toksoz, but rather, at most, that performing other functions may result in a "lost" state where the GM is no longer in the group.

Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., purposeful removal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654